Citation Nr: 1741351	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an increased evaluation in excess of 10 percent disabling for residuals of a right ankle sprain prior to June 17, 2011.

2.   Entitlement to an increased evaluation in excess of 10 percent disabling for residuals of a right ankle sprain, status post-surgical procedure, as of September 1, 2011.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Marines from April 2002 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO), which granted service connection for residuals of a right ankle sprain and assigned a 10 percent disability rating, effective February 2, 2010.

In August 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

In a March 2015 rating decision, the RO granted a temporary total rating following right ankle surgery, effective June 17, 2011 to August 31, 2011, with a 10 percent rating resumed thereafter.

In December 2015, the Board remanded the appeal for a VA examination to determine the current severity of the Veteran's service-connected right ankle disability.  The claim was again remanded by the Board in December 2016 for a new VA examination to comply with the language in 38 C.F.R. § 5.49 in light of the Court of Appeals for Veterans Claims' decision in Correia v. McDonald, 28 Vet. App. 158 (2016), to evaluate range of motion of the right ankle for "pain on both active and passive motion, in weight bearing and not-weight-bearing."  The Board finds that substantial compliance with prior remand directives was obtained, and a decision on the appeal may be rendered at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 


FINDING OF FACT

For the rating period prior to June 17, 2011, and as of September 1, 2011, residuals of a right ankle sprain approximates a moderate limitation of motion of the ankle with pain.


CONCLUSION ON LAW

The criteria for an increased evaluation in excess of 10 percent for residuals of a right ankle sprain, prior to June 14, 2011, and as of September 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Code (DC) 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in March 2010 which met the VCAA notice requirements with respect to entitlement to service connection for residuals of a right ankle sprain.  Id.  The Veteran has appealed the initial assigned rating for service-connected residuals of a right ankle sprain.  Once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, VA treatment records, and VA examinations.  VA examinations were provided in March 2010, May 2015 and March 2017 in connection to the Veteran's increased rating claim for residuals of a right ankle sprain.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

Increased Evaluation Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

The United States Court of Appeals for Veterans Claims has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   The Board finds that the severity of the Veterans residuals of a right ankle sprain, prior to June 17, 2011, and after September 1, 2011, has not changed in severity to warrant a staged rating. 

Disabilities of the ankle are rated under Diagnostic Codes 5270 to 5274.  The Veteran's service-connected residuals of a right ankle sprain is rated under Diagnostic Code 5271, limitation of motion of the ankle.  Under Diagnostic Code 5271, a 10 percent evaluation is assigned for moderate limitation of motion.  A maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a (2016).  Normal ankle dorsiflexion is from zero to 20 degrees, and normal ankle plantar flexion is from zero degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2016).

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40 (2016).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2016).  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or mal-aligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Increased Evaluation Analysis of a Right Ankle Disability Prior to June 17, 2011

The Veteran is currently in receipt of a 10 percent rating for his service-connected right ankle disability.  From June 17, 2011 to September 1, 2011, the Veteran was in receipt of a temporary total evaluation for the right ankle for convalescence due to surgery.  The Board will, therefore, address whether an increased rating in excess of 10 percent is warranted for the appeal period prior to June 17, 2011 and from September 1, 2011.

After a review of all the evidence, lay and medical, the Board finds that an evaluation in excess of 10 percent is not warranted for a right ankle disability under Diagnostic Code 5271.  The evidence of record shows that the Veteran's right ankle disability has been manifested by pain with moderate limitation of motion in the ankle.  Range of motion was also limited by pain.

Service treatment records show that in June 2003, the Veteran reported that he rolled his ankle a week prior.  He complained of pain, and said he walked with a limp.  He was treated with Motrin/Tylenol.  On December 2003 separation examination, the Veteran reported in a right leg cast, which he used for regular mobilization, and complained of right ankle pain which he said had been getting worse since his injury.  The Veteran also complained of fiery, tingling and numbing sensations since September 2002.  In January 2004, the Physical Evaluation Board found the Veteran unfit to continue service due to diagnosed Achilles tendonitis, with secondary diagnoses of partial longitudinal tear of the Achilles tendon, status post severe ankle sprain and traumatic osteochondral lesion.  The Physical Evaluation Board found that the disability was incurred while entitled to receive basic pay and that the disability was permanent.

In a March 2010 VA examination, the Veteran was diagnosed with residuals of a right ankle sprain by x-ray.  On examination, the Veteran had dorsal flexion to 12 degrees with evidence of pain ending at five degrees.  The Veteran had plantar flexion to 45 degrees without evidence of painful motion.  There was pain with additional motion loss or weakness.  There was tenderness to palpation with slight lateral effusion.  There was no objective evidence of ankylosis or x-ray evidence of arthritis.

In an April 2010 notice of disagreement, the Veteran indicated that the pain in his right ankle was getting worse, giving him a difficult time walking and keeping up with his fast paced job.

VA treatment records in May 2011 show the Veteran was fitted for a right ankle brace.  On June 17, 2011 the Veteran had undergone a right ankle arthroscopy, during which degenerative changes were found and debrided.

Given the above, the Board finds that the Veteran's right ankle disability approximates a moderate limitation of motion with pain for the rating period prior to June 17, 2011.  As noted above, a March 2010 VA examination range of motion testing reflected dorsiflexion to 12 degrees, and plantar flexion to 45 degrees.  The VA examiner noted pain with additional loss of motion and weakness during range of motion testing.  While right ankle dorsiflexion had abnormal or outside the normal range of motion, the Board finds that this limitation, taken with the normal range of motion of the plantar flexion, most approximates a moderate limitation of his right ankle's range of motion.  The Veteran's lay statements and service treatment records show complaints of pain, however, the Board finds that such pain was considered in the context of range of motion testing, which shows that the Veteran's right ankle disability most nearly approximated moderate limitation of motion and does not show marked limitation of motion which would provide for a higher disability rating than 10 percent under Diagnostic Code 5271.  Accordingly, the Board finds that a rating in excess of a 10 percent disabling under Diagnostic Code 5271 for a residuals of a right ankle sprain is not warranted for the rating period prior to June 17, 2011.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Increased Evaluation Analysis of a Right Ankle Disability as of September 1, 2011

After a review of all the evidence, lay and medical, the Board finds that a rating in excess of 10 percent is not warranted for a right ankle disability under Diagnostic Code 5271 as of September 1, 2011.  The evidence of record shows that the Veteran's right ankle disability has been manifested by pain, with moderate limitation of motion in the ankle due to pain.

VA treatment records from a September 2011 follow-up appointment show the Veteran reported he had fallen two weeks prior when his right ankle suddenly gave out, causing him to twist his right ankle.  He indicated shooting pains, which had been present prior to surgery, which had now moved from the inside of his right ankle to the anterior/posterior region.  In September 2012, the Veteran attended a routine visit and complained of worsening pain in his right ankle, and indicated his ankle brace had little effect.

At an August 2015 videoconference hearing, the Veteran testified that the pain in his right ankle is consistently a seven or eight on a scale of one to 10.  The Veteran reported that since the March 2010 VA examination, he had undergone surgery on his right ankle.  He also testified that he is unable to take a higher dosage of pain medication because he could lose his job, which requires operating heavy equipment.  

In a May 2015 VA examination, the Veteran had abnormal or outside the normal range of motion of the right ankle.  Dorsiflexion was to 15 degrees without evidence of pain, and plantar flexion was to 40 degrees with evidence of pain that did not result in functional loss.  There was no evidence of pain with weight bearing.  Restitutive use testing was conducted without additional loss of function or range of motion.  There was objective evidence of localized tenderness or pain on palpation.  Muscle testing showed normal strength.  A September 2011 x-ray report did not show degenerative arthritis and there was no objective evidence of ankylosis.

A March 2016 VA examination showed dorsiflexion to 15 degrees without evidence of pain, and plantar flexion to 40 degrees without evidence of pain.  There was objective evidence of localized tenderness or pain on palpitation.  There was no evidence of pain with weight bearing or passive range of motion testing.  The VA examiner was unable to determine, without mere speculation, whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  There was no objective evidence of ankylosis.  The VA examiner noted that degenerative changes had been found during the June 17, 2011 arthroscopy and were debrided per the operation report, and a September 2011 post-operation right ankle x-ray report did not reveal any significant degenerative changes.  The examiner also opined that the Veteran's right ankle disability did not impact his ability to perform any type of occupational task.

The Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5271 based on moderate limitation of motion in the right ankle, with limitation of motion due to pain.  See 38 C.F.R. § 4.71a (2016).  Upon review of the evidence of record, the Board finds that a higher rating of 20 percent under Diagnostic Code 5271 is not warranted.

The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated after September 1, 2011.  Although lay testimony and VA examination reports note that the Veteran has reported experiencing pain, such findings, in the context of ranges of motion measures and other evidence, show the overall disability more nearly approximated moderate limitation of motion or moderate ankle disability, but do not show marked limitation of motion or provide for a higher disability rating than 10 percent during this period on appeal.

A May 2015 VA examination showed dorsiflexion to 15 degrees and plantar flexion to 40 degrees with pain that did not result in loss of range of motion.  The March 2016 VA examination showed dorsiflexion to 15 degrees without evidence of pain, and plantar flexion to 40 degrees without evidence of pain.  The Board finds that, even with consideration of functional loss due to pain, the Veteran's disability does not approximate marked limited motion of the right ankle as described for a higher 20 percent rating under Diagnostic Code 5271 for any part of the initial rating period on appeal.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca, 8 Vet. App. at 206.  Based on the above evidence, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5271 for the Veteran's right ankle disability prior to June 17, 2011, and after September 1, 2011.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Other Considerations: Ratings under Other Provisions of the Diagnostic Code

The Board has considered whether a higher evaluation is available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the right ankle to warrant an evaluation under Diagnostic Code 5270 prior to June 17, 2011 or after September 1, 2011.  See 38 C.F.R. § 4.71a (2016).  During March 2010, December 2015 and March 2017 VA examinations, the Veteran had active range of motion in the right ankle and no ankylosis.  The right ankle was not shown to be in fixation at any time during the appeal period.

Through his representative, the Veteran, in a June 2015 Statement of Accredited Representative in Appealed Case, indicates that his disability should be considered under Diagnostic Code 5310.  Under Diagnostic Code 5310 (muscle injuries), a 20 percent rating is assigned for a moderately severe disability of muscle Group X.  38 C.F.R. § 4.73 (2016).  Moderately severe disability of the muscles results from through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56 (2016).  The Board notes that the Veteran is service connected for residuals of a right ankle sprain, and that the record does not reflect a right ankle injury resulting from a through-and-through or deep penetrating wound from a missile.  Service treatment records, rather, show that the Veteran developed a right ankle sprain during service.  Accordingly, the Board finds that a higher rating is not warranted under Diagnostic Code 5243 for the entire rating period on appeal.

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Because the preponderance of the evidence is against the claim, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an increased evaluation in excess of 10 percent disabling for residuals of a right ankle sprain, prior to June 17, 2011, is denied.

Entitlement to an increased evaluation in excess of 10 percent disabling for residuals of a right ankle sprain, status post-surgical procedure, as of September 1, 2011, is denied.




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


